SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the 24th day of
December, 2009, by and among Emerald Dairy Inc., a Nevada  corporation, with an
address at 11990 Market Street, Suite 205, Reston, VA 20190 (the “Company”), and
the Investors set forth on the signature pages affixed hereto (each an
“Investor” and collectively the “Investors”).


Recitals:


A.           The Company and the Investors are executing and delivering this
Agreement in connection with an offering of securities of the Company (the
“Offering”), in reliance upon the exemption from securities registration
afforded by the provisions of Section 4(2) of the Securities Act of 1933, as
amended (the “1933 Act”), or Regulation D promulgated thereunder (“Regulation
D”); and


B.           The Investors wish to purchase from the Company, and the Company
wishes to sell and issue to the Investors, upon the terms and conditions stated
in this Agreement:


(i)           Promissory notes in an aggregate principal amount of $1,750,000,
with an interest rate of ten (10%) percent per annum (the “Notes”), in
substantially the form attached hereto as Exhibit A; and


(ii)          Warrants to purchase that number of shares of the Company’s Common
Stock equal to fifty (50%) percent of the principal dollar amount of the Notes
purchased, divided by $1.63, at an exercise price of $1.63 per share (the
“Warrants”), in substantially the form attached hereto as Exhibit B; and


 C.           The Notes will be secured by a pledge of 5,883,329 shares (the
“Pledged Shares”) of the Common Stock of the Company beneficially owned by Yang
Yong Shan (the “Pledgor”), its Chief Executive Officer, pursuant to the Pledge
Agreement (the “Pledge Agreement”), in substantially the form attached hereto as
Exhibit C; and


D.           As further inducement to the Investors to purchase the Notes and
Warrants from the Company:


(i)           the Company has agreed to deliver to the Investors an Irrevocable
Payment Instruction instructing the underwriters in any public offering the
Company consummates to pay all amounts due under the Notes from the proceeds of
such public offering directly to the Investors (the “Irrevocable Payment
Instruction”), in substantially the form attached hereto as Exhibit D, and


(ii)          concurrently herewith, AFH Holding & Advisory, LLC (“AFH
Advisory”) and the Investors are entering into a Put Agreement, pursuant to
which the Investors shall have the right, but not the obligation, to require AFH
Advisory to purchase the Notes and Warrants from the Investors under certain
circumstances (the “Put Agreement”), in substantially the form attached hereto
as Exhibit E.

 
- 1 -

--------------------------------------------------------------------------------

 


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.           Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Closing Fee” means two (2%) percent of the Loan Amount.


“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which the common stock may be reclassified.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Interest” means interest at a rate of 10% per annum.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 
- 2 -

--------------------------------------------------------------------------------

 


“Irrevocable Payment Instruction” has the meaning set forth in Recital D above.


“Loan Amount” means $1,750,000.


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.


“Notes” means the promissory notes purchased in connection with the Offering in
the aggregate principal amount of the Loan Amount.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Pledge Agent” means the Law Offices of Molino & Associates.


“Pledge Agreement” has the meaning set forth in the Recitals above.


“Pledged Shares” means the common shares of the Company to be pledged to the
Investors by the Pledgor pursuant to the Pledge Agreement (including any
additional shares pledged by the Pledgor pursuant to Section 4(e) of the Pledge
Agreement).


“Pledgor” means Yang Yong Shan, the Company’s Chief Executive Officer.


“Put Agreement” has the meaning set forth in the Recitals above.


“SEC Filings” has the meaning set forth in Section 4.6.


“Securities” means the Notes, the Warrants and the Warrant Shares.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Pledge Agreement, the Irrevocable Payment Instruction, the Put Agreement and
certain other papers, agreements, documents, instruments and certificates
necessary to carry out the purposes thereof.

 
- 3 -

--------------------------------------------------------------------------------

 



“Warrants” means the warrants to purchase an aggregate of 536,809 shares of
Common Stock to be purchased in connection with the Offering, as further set
forth in Recital B(ii) above.


“Warrant Shares” means the 536,809 shares of Common Stock issuable upon the
exercise of the Warrants.


“1933 Act” has the meaning set forth in the Recitals above.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.           Purchase and Sale of Notes and Warrants.  Subject to the terms and
conditions of this Agreement, at the Closing (as defined in Section 3 below),
the Investors shall severally, and not jointly, purchase, and the Company shall
sell and issue to such Investors, the Notes and Warrants in the respective
amounts set forth opposite the Investors’ names on the signature pages attached
hereto in exchange for payment by each Investor of its pro rata share of the
Loan Amount; provided, however, that not more than $1,750,000 of Notes, in the
aggregate, shall be purchased in this Offering.


3.           Closing.  At the closing (the “Closing”), and provided each of the
conditions set forth in Section 6 hereof have been satisfied or waived by the
appropriate party or parties, (a) each Investor shall deliver, or cause to be
delivered, their pro rata share of the Loan Amount to the Company, in
immediately available funds, (b) the Company shall deliver the appropriate
amount of Notes and number of Warrants to the applicable Investors (c) the
Company shall pay the pro rata share of the Closing Fee to each of the Investors
and (d) the Pledgor shall deliver the Pledged Shares into the custody of the
Pledge Agent on behalf of the Investors.  For the purposes hereof, the date the
Closing actually takes place shall be referred to as the “Closing Date.”  The
Closing shall take place at the offices of Hicks | Park LLP, 824 Wilshire
Boulevard, Los Angeles, California 90017, or at such other location and on such
other date as the Company and the Investors shall mutually agree.


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):


4.1           Organization, Good Standing and Qualification.  Each of the
Company and its Subsidiaries is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all requisite corporate power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and could not reasonably be
expected to have a Material Adverse Effect.  The Company’s Subsidiaries are
listed on Schedule 4.1 hereto.

 
- 4 -

--------------------------------------------------------------------------------

 



4.2           Authorization.  The Company has full power and authority and,
except as described in Schedule 4.2, has taken all requisite action on the part
of the Company, its officers, directors and stockholders necessary for (i) the
authorization, execution and delivery of the Transaction Documents, as
applicable, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Securities.  The Company has
issued the Pledged Shares, and the Pledged Shares are validly existing, fully
paid and non-assessable.  The Transaction Documents constitute the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


4.3           Capitalization.  Schedule 4.3 sets forth (a) the authorized
capital stock of the Company on the date hereof; (b) the number of shares of
capital stock issued and outstanding; (c) the number of shares of capital stock
issuable pursuant to the Company’s stock plans; and (d) the number of shares of
capital stock issuable and reserved for issuance pursuant to securities (other
than the Securities) exercisable for, or convertible into or exchangeable for
any shares of capital stock of the Company.  All of the issued and outstanding
shares of the Company’s capital stock have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights and were
issued in full compliance with applicable state and federal securities law and
any rights of third parties.  Except as described on Schedule 4.3, all of the
issued and outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights, were issued in full compliance with applicable state and
federal securities law and any rights of third parties and are owned by the
Company, beneficially and of record, subject to no lien, encumbrance or other
adverse claim.  Except as described on Schedule 4.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company.  Except as described on Schedule 4.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, neither the Company nor any
of its Subsidiaries is currently in negotiations for the issuance of any equity
securities of any kind.  Except as described on Schedule 4.3, there are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other agreements of any kind among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them.  Except as described on Schedule 4.3, no Person has the right to require
the Company to register any securities of the Company under the 1933 Act,
whether on a demand basis or in connection with the registration of securities
of the Company for its own account or for the account of any other Person.


Except as described on Schedule 4.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 
- 5 -

--------------------------------------------------------------------------------

 



Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.4           Valid Issuance.  The Notes have been duly and validly authorized
and shall be free and clear of all encumbrances and restrictions (other than
those created by the Investors), except for restrictions on transfer set forth
in the Notes.  The Warrants have been duly and validly authorized and shall be
free and clear of all encumbrances and restrictions (other than those created by
the Investor), except for restrictions on transfer set forth in the
Warrants.  Upon the due exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws and except for
those created by the Investors.  The Company has reserved a sufficient number of
shares of Common Stock for issuance upon the exercise of the Warrants, free and
clear of all encumbrances and restrictions, except for restrictions on transfer
set forth in the Transaction Documents or imposed by applicable securities laws
and except for those created by the Investors.


4.5           Consents.  Except as described in Schedule 4.5, the execution,
delivery and performance by the Company of the Transaction Documents, and the
offer, issuance and sale of the Securities, require no consent of, action by or
in respect of, or filing with, any Person, governmental body, agency, or
official other than filings that have been made pursuant to applicable state
securities laws and post-sale filings pursuant to applicable state and federal
securities laws or any other notices required thereby, all of which the Company
undertakes to file within the applicable time periods.  Subject to the accuracy
of the representations and warranties of each Investor set forth in Section 5
hereof, the Company has taken all action necessary to exempt (i) the issuance
and sale of the Notes and Warrants, (ii) the issuance of the Warrant Shares upon
due exercise of the Warrants, and (iii) the other transactions contemplated by
the Transaction Documents from the provisions of any stockholder rights plan or
other “poison pill” arrangement, any anti-takeover, business combination or
control share law or statute binding on the Company or to which the Company or
any of its assets and properties may be subject and any provision of the
Company’s Articles of Incorporation, as amended, or Bylaws that is or could
reasonably be expected to become applicable to the Investors as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Securities and the ownership, disposition or voting of the Securities by the
Investors or the exercise of any right granted to the Investors pursuant to this
Agreement or the other Transaction Documents.


4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2008
(the “10-K”), and all other reports filed by the Company pursuant to the 1934
Act since the filing of the 10-K and prior to the date hereof (collectively, the
“SEC Filings”).  Except as indicated in the SEC Filings, the SEC Filings are the
only filings required of the Company pursuant to the 1934 Act for such
period.  The Company and its Subsidiaries are engaged in all material respects
only in the business described in the SEC Filings and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and its Subsidiaries, taken as a whole.

 
- 6 -

--------------------------------------------------------------------------------

 


4.7          Use of Proceeds.  The net proceeds from this Offering will be used
primarily for: (a) construction and equipping of a new milk powder production
facility, (b) expenses related to the Offering, and (c) general working capital
purposes.


4.8          No Material Adverse Change.  Since September 30, 2009, except as
identified and described on Schedule 4.8, there has not been:


(a)          any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Company’s Quarterly Report of Form 10-Q for
the fiscal quarter ended September 30, 2009, except for changes in the ordinary
course of business which have not had and could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate;


(b)          any declaration or payment of any dividend, or any authorization or
payment of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;


(c)          any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;


(d)          any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;


(e)          any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);


(f)           any change or amendment to the Company’s Articles of
Incorporation, as amended, or Bylaws, or material change to any material
contract or arrangement by which the Company or any Subsidiary is bound or to
which any of their respective assets or properties is subject;


(g)          any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;


(h)          any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;


(i)           the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary;

 
- 7 -

--------------------------------------------------------------------------------

 


(j)           the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or


(k)          any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.


4.9          SEC Filings.


(a)           At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the 1934 Act and did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


(b)           To the Company’s Knowledge, each registration statement and any
amendment thereto filed by the Company pursuant to the 1933 Act and/or 1934 Act,
and the rules and regulations thereunder, as of the date such statement or
amendment became effective, complied as to form in all material respects with
the 1933 Act and/or 1934 Act, and did not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein not misleading; and
each prospectus filed pursuant to Rule 424(b) under the 1933 Act, as of its
issue date and as of the closing of any sale of securities pursuant thereto did
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.


4.10        No Conflict, Breach, Violation or Default.  The execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Articles of Incorporation, as amended, or the Company’s Bylaws, both
as in effect on the date hereof (true and complete copies of which have been
made available to the Investors), or (ii)(a) any statute, rule, regulation or
order of any governmental agency or body or any court, domestic or foreign,
having jurisdiction over the Company, any Subsidiary or any of their respective
assets or properties, or (b) any agreement or instrument to which the Company or
any Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.

 
- 8 -

--------------------------------------------------------------------------------

 

4.11         Tax Matters.  The Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it.  The charges, accruals and reserves on
the books of the Company in respect of taxes for all fiscal periods are adequate
in all material respects, and there are no material unpaid assessments against
the Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole.  All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property.  Except as described on Schedule 4.11, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.


4.12        Title to Properties.  Except as disclosed in Schedule 4.12, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in Schedule 4.12, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13        Certificates, Authorities and Permits.  The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.


4.14        Labor Matters.


(a)           Except as set forth on Schedule 4.14, the Company is not a party
to or bound by any collective bargaining agreements or other agreements with
labor organizations.  The Company has not violated in any material respect any
laws, regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.


(b)           (i) There are no labor disputes existing, or to the Company’s
Knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees, (ii) there are no unfair labor practices or petitions for election
pending or, to the Company’s Knowledge, threatened before any governmental
agency or labor commission relating to the Company’s employees, (iii) no demand
for recognition or certification heretofore made by any labor organization or
group of employees is pending with respect to the Company, and (iv) to the
Company’s Knowledge, the Company enjoys good labor and employee relations with
its employees and labor organizations.

 
- 9 -

--------------------------------------------------------------------------------

 

(c)           The Company is, and at all times has been, in compliance in all
material respects with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization.


(d)           Except as disclosed in the SEC Filings or as described on Schedule
4.14, the Company is not a party to, or bound by, any employment or other
contract or agreement that contains any severance, termination pay or change of
control liability or obligation, including, without limitation, any “excess
parachute payment,” as defined in Section 2806(b) of the Internal Revenue Code.


(e)           Except as specified in Schedule 4.14, to the Company’s Knowledge,
none of the Company’s employees is a Person who is either a United States
citizen or a permanent resident entitled to work in the United States.  To the
Company’s Knowledge, the Company has no liability for the improper
classification by the Company of such employees as independent contractors or
leased employees prior to the Closing.


4.15        Intellectual Property.  Except as specified in Schedule 4.15:


(a)           All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable.  No Intellectual
Property of the Company or its Subsidiaries which is necessary for the conduct
of Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted has been or is now involved
in any cancellation, dispute or litigation, and, to the Company’s Knowledge, no
such action is threatened.  No patent of the Company or its Subsidiaries has
been or is now involved in any interference, reissue, re-examination or
opposition proceeding.


(b)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than  generally commercially available, non-custom, off-the-shelf
software application programs having a retail acquisition price of less than
$10,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company or its Subsidiaries that are parties thereto and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.


(c)           The Company and its Subsidiaries own or have the valid right to
use all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets, free and clear of all liens, encumbrances, adverse claims or obligations
to license all such owned Intellectual Property and Confidential Information,
other than licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses.  The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries.

 
- 10 -

--------------------------------------------------------------------------------

 


(d)           To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted are not being
Infringed by any third party.  There is no litigation or order pending or
outstanding or, to the Company’s Knowledge, threatened or imminent, that seeks
to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.


(e)           The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted.


(f)           The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information.  Each employee, consultant and contractor
who has had access to Confidential Information which is necessary for the
conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with the
Company’s standard forms thereof, except where the failure to do so has not had
and could not reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.  Except under confidentiality obligations,
there has been no material disclosure of any of the Company’s or its
Subsidiaries’ Confidential Information to any third party.


4.16        Environmental Matters.  Except as specified in Schedule 4.16, to the
Company’s Knowledge, neither the Company nor any Subsidiary (i) is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, (iii) is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or (iv) is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

 
- 11 -

--------------------------------------------------------------------------------

 


4.17           Litigation.  Except as described on Schedule 4.17, there are no
pending actions, suits or proceedings against or affecting the Company, its
Subsidiaries or any of its or their properties; and to the Company’s Knowledge,
no such actions, suits or proceedings are threatened or contemplated.


4.18           Financial Statements.  The financial statements included in each
SEC Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act).  Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof or as described on Schedule 4.18, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.


4.19           Insurance Coverage.  Except as set forth on Schedule 4.19, the
Company and each Subsidiary maintains in full force and effect insurance
coverage that is customary for comparably situated companies for the business
being conducted and properties owned or leased by the Company and each
Subsidiary, and the Company reasonably believes such insurance coverage to be
adequate against all liabilities, claims and risks against which it is customary
for comparably situated companies to insure.


4.20           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.20.


4.21           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.


4.22           No Integrated Offering.  Neither the Company nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(2) of the 1933 Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Securities under the 1933 Act.

 
- 12 -

--------------------------------------------------------------------------------

 


4.23           Private Placement.  Assuming the accuracy of the representations
of the Investors set forth in Sections 5.3 and 5.9 hereof, he offer and sale of
the Securities to the Investors as contemplated hereby is exempt from the
registration requirements of the 1933 Act.


4.24           Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature; or (f) taken any actions that would violate the U.S. Foreign Corrupt
Practices Act of 1977, as amended.


4.25           Transactions with Affiliates.  Except as disclosed in the SEC
Filings or as disclosed on Schedule 4.25, none of the officers or directors of
the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s Knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


4.26           Internal Controls.  Except as set forth in the SEC Filings, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-14 and 15d-14) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the 1934 Act, as
the case may be, is being prepared.  The Company’s certifying officers have
evaluated the effectiveness of the Company's controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
1934 Act (such date, the “Evaluation Date”).  The Company presented in its most
recently filed periodic report under the 1934 Act the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company’s Knowledge, in other factors that could significantly affect the
Company’s internal controls.  The Company maintains and will continue to
maintain a standard system of accounting established and administered in
accordance with GAAP and the applicable requirements of the 1934 Act.

 
- 13 -

--------------------------------------------------------------------------------

 


4.27         Disclosures.  Neither the Company nor any Person acting on its
behalf has provided the Investors or their agents or counsel with any
information that constitutes or might constitute material, non-public
information.  The written materials delivered to the Investors in connection
with the transactions contemplated by the Transaction Documents do not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.


5.           Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:


5.1           Organization and Existence.  Such Investor is an individual or a
validly existing corporation, limited partnership, or limited liability company
and has all requisite individual, corporate, partnership or limited liability
company power and authority to invest in the Securities pursuant to this
Agreement.


5.2           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


5.3           Purchase Entirely for Own Account.  The Securities to be received
by such Investor hereunder will be acquired for such Investor’s own account, not
as nominee or agent, and not with a view to the resale or distribution of any
part thereof in violation of the 1933 Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the 1933 Act without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities
laws.  Nothing contained herein shall be deemed a representation or warranty by
such Investor to hold the Securities for any period of time.  Such Investor is
not a broker-dealer registered with the SEC under the 1934 Act or an entity
engaged in a business that would require it to be so registered.

 
- 14 -

--------------------------------------------------------------------------------

 


5.4          Investment Experience.  Such Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Securities and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.


5.5          Disclosure of Information.  Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities.  Such
Investor acknowledges receipt of copies of the SEC Filings.  Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.


5.6          Restricted Securities.  Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.


5.7          Legends.  It is understood that, except as provided below,
certificates evidencing the Securities may bear the following or any similar
legend:


(a)           “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the 1933 Act, as
amended, or (ii) the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the 1933 Act, as amended, or qualification under applicable state
securities laws.”


(b)           If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.


5.8          Accredited Investor.  Such Investor is an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the 1933 Act
for the reasons checked on Schedule 1 hereto.


5.9          No General Solicitation.  Such investor did not learn of the
investment in the Securities as a result of any public advertising or
solicitation.


5.10        Brokers and Finders.  Such Investor has not entered into an
agreement with a broker or finder for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Investor, other than as described on Schedule 5.10.

 
- 15 -

--------------------------------------------------------------------------------

 


5.11           Prohibited Transactions.  During the last thirty (30) days prior
to the date hereof, neither such Investor nor any Affiliate of such Investor
which (x) had knowledge of the transactions contemplated hereby, (y) has or
shares discretion relating to such Investor’s investments or trading or
information concerning such Investor’s investments, including in respect of the
Securities, or (z) is subject to such Investor’s review or input concerning such
Affiliate’s investments or trading (collectively, “Trading Affiliates”) has,
directly or indirectly, effected or agreed to effect any short sale, whether or
not against the box, established any “put equivalent position” (as defined in
Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock, granted any
other right (including, without limitation, any put or call option) with respect
to the Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Securities (each, a “Prohibited
Transaction”).  Prior to repayment of the Notes, such Investor shall not, and
shall cause its Trading Affiliates to not, engage, directly or indirectly, in a
Prohibited Transaction.  Such Investor acknowledges that the representations,
warranties and covenants contained in this Section 5.11 are being made for the
benefit of the Investors as well as the Company and that each of the other
Investors shall have an independent right to assert any claims against such
Investor arising out of any breach or violation of the provisions of this
Section 5.11.


5.12           Reliance on Exemptions.  Such Investor understands that the
Securities are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and such
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.


6.           Conditions to Closing.


6.1           Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase its pro rata share of the Notes and the Warrants at the
Closing is subject to the fulfillment to such Investor’s satisfaction, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by such Investor in its sole discretion (as to itself only):


(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of a specific date, in which case such
representation or warranty shall be true and correct as of such date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of a specific date, in which case
such representation or warranty shall be true and correct in all material
respects as of such specific date.


(b)           The Company shall have performed in all material respects all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date.

 
- 16 -

--------------------------------------------------------------------------------

 

(c)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Notes and the Warrants and the consummation of
the other transactions contemplated by the Transaction Documents to be
consummated on or prior to the Closing Date, all of which shall be in full force
and effect.


(d)           The Company shall have executed and delivered the Warrants.


(e)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(f)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b) and (c) of this Section 6.1.


(g)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Securities, certifying the current versions of the
Articles of Incorporation, as amended, and Bylaws of the Company and certifying
as to the signatures and authority of persons signing the Transaction Documents
and related documents on behalf of the Company and certifying that the
Securities and the Pledged Shares have been duly and validly issued and are
fully paid and non-assessable.


(h)          No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.


(i)           The Company shall have issued not more than $1,750,000, in the
aggregate principal amount of the Notes.


(j)           The Pledgor shall have delivered to the Pledge Agent a stock
certificate representing the Pledged Shares, which shall be registered in the
name of the Investors, for the purpose of perfecting Investors’ security
interest in the Pledged Shares pursuant to the terms of the Pledge Agreement.


(k)           The Pledge Agent shall have taken delivery of the Pledged Shares
and shall have executed and delivered to the Investor the Acknowledgement and
Receipt contemplated by the Pledge Agreement.


(l)           The Company shall have paid the Closing Fee to the Investors
(which shall be effected by a net payment by the Investors of the purchase price
for the Notes).

 
- 17 -

--------------------------------------------------------------------------------

 

(m)          The Transaction Documents, in form and substance satisfactory to
the Investors, shall have been executed and delivered by the parties thereto.


(n)           Counsel to the Company shall have delivered to the Investors its
legal opinion, in form and substance satisfactory to the Investors, as to the
valid existence and good standing of the Company, the enforceability of the
Transaction Documents against the Company and the Pledgor, the valid and proper
issuance of the Pledged Shares, the Warrants and the Notes, and the grant of a
perfected security interest to the Investors in the Pledged Shares.


6.2           Conditions to Obligations of the Company. The Company’s obligation
to sell and issue the Notes and the Warrants at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:


(a)           The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3, 5.4, 5.5, 5.6, 5.7, and 5.8 (the “Investment Representations”),
shall be true and correct in all material respects when made, and shall be true
and correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date.  The Investors shall
have performed in all material respects all obligations and covenants herein
required to be performed by them on or prior to the Closing Date.


(b)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(c)           The Company shall have received not less than $1,540,000, as
payment for the Notes, which represents the aggregate purchase price of
$1,750,000 net of the Closing Fee and the prepayment of interest.


(d)           The Pledgor shall have delivered to the Pledge Agent a certificate
representing the Pledged Shares.


(e)           The Transaction Documents, in form and substance satisfactory to
the Investors, shall have been executed and delivered by the parties thereto.


6.3           Termination of Obligations to Effect Closing; Effects.


(a)           The outstanding obligations of the Company, on the one hand, and
the Investors, on the other hand, to effect the Closing shall terminate as
follows:

 
- 18 -

--------------------------------------------------------------------------------

 

(i)           Upon the mutual written consent of the Company and the Investors;


(ii)          By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company; or


(iii)         By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b)           In the event of termination by any Investor of its obligations to
effect the Closing pursuant to this Section 6.3, written notice thereof shall
forthwith be given to the other Investors and the other Investors shall have the
right to terminate their obligations to effect such Closing upon written notice
to the Company and the other Investors.  Nothing in this Section 6.3 shall be
deemed to release any party from any liability for any breach by such party of
the terms and provisions of this Agreement or the other Transaction Documents or
to impair the right of any party to compel specific performance by any other
party of its obligations under this Agreement or the other Transaction
Documents.


(c)           The indemnities set forth in Sections 7.7(c) and 8.2 of this
Agreement shall survive the termination of this Agreement.


7.           Covenants and Agreements of the Company.


7.1           Reservation of Common Stock.  The Company shall at all times
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of providing for the exercise of the Warrants,
such number of shares of Common Stock as shall from time to time equal the
Warrant Shares issuable from time to time.


7.2           Reports.  For such time as the Investors hold any of the
Securities, the Company will furnish to the Investors and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by the Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

 
- 19 -

--------------------------------------------------------------------------------

 

7.3           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.


7.4           Insurance.  For such time as an Investor holds any of the
Securities, the Company shall not materially reduce the insurance coverages
described in Section 4.19.


7.5           Compliance with Laws.  For such time as an Investor holds any of
the Securities, the Company will comply in all material respects with all
applicable laws, rules, regulations, orders and decrees of all governmental
authorities.


7.6           Listing of Underlying Shares and Related Matters.  If the Company
applies to have its Common Stock or other securities traded on any stock
exchange or market, it shall include in such application the Warrant Shares and
the Pledged Shares and will take such other action as is necessary to cause such
Common Stock to be so listed.  Thereafter, the Company will use commercially
reasonable efforts to continue the listing and trading of its Common Stock on
such exchange or market and, in accordance, therewith, will use commercially
reasonable efforts to comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of such exchange or
market, as applicable.


7.7          Registration Rights.


(a)           Piggyback Registration Rights.


(i)           Each holder of Warrants or Warrant Shares is hereby granted the
right to “piggyback” the Warrant Shares issuable and/or issued upon exercise of
the Warrants (such shares being referred to herein as “Registrable Securities”)
on each registration statement filed by the Company so long as the registration
form to be used is suitable for the registration of the Registrable Securities
(a “Piggyback Registration”) (it being understood that the Form S-8 and Form
S-4, or any successor forms, may not be used for such purposes), all at the
Company’s cost and expense (except commissions or discounts and fees of any of
the holders’ own professionals, if any; it being understood that the Company
shall be obligated to pay the reasonable fees and expenses of Investors’
counsel); provided, however, that this paragraph (i) shall not apply to any
Registrable Securities if such Registrable Securities may then be sold within a
six (6) month period under Rule 144 (assuming the holder’s compliance with the
provisions of the Rule) with the result that the sold securities are freely
tradable without restriction and the Company delivers an opinion to that effect
to the transfer agent; and provided, further, that if the offering with respect
to which a registration statement is filed is an underwritten primary or
secondary offering of the Company’s securities and the managing underwriter
advises the Company in writing that in its opinion the number of securities
requested to be included in such registration exceeds the number that can be
sold in such offering without adversely affecting such underwriter’s ability to
effect an orderly distribution of such securities or otherwise adversely
effecting such offering (including, without limitation, causing a diminution in
the offering price of the Company’s securities) the Company will include in such
registration statement: (A) first, the securities being sold for the account of
the Company; (B) second, the number of securities with respect to which the
Company has granted rights to participate in such registration (including the
Registrable Securities) that, in the opinion of such underwriter, can be sold
pro rata among the respective holders of such securities on the basis of the
amount of such securities then owned by each such holder.  The Company shall
give each holder of Registrable Securities at least fifteen (15) days written
notice of the intended filing date of any registration statement, other than a
registration statement filed on Form S-4 or Form S-8, or any successor forms,
and each holder of Registrable Securities shall have seven (7) days after
receipt of such notice to notify the Company of its intent to include the
Registrable Securities in the registration statement.

 
- 20 -

--------------------------------------------------------------------------------

 

           (ii)           If, at any time after giving written notice of its
intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to all holders of the Registrable Securities and (A) in the case
of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such abandoned
registration and (B) in the case of a determination to delay such registration
of its securities, shall be permitted to delay the registration of such
Registrable Securities for the same period as the delay in registering such
other Company securities.


(b)           Expenses.  The Company shall bear all fees and expenses attendant
to registering the Registrable Securities (except any underwriters’ discounts
and commissions and fees of any of the holders’ own professionals, if any; it
being understood that the Company shall be obligated to pay the reasonable fees
and expenses of Investors’ counsel). The Company agrees to use its best efforts
to cause the filing required herein to become effective promptly and to qualify
to register the Registrable Securities in such States as are reasonably
requested by the holder(s); provided, however, that in no event shall the
Company be required to register the Registrable Securities in a State in which
such registration would cause (i) the Company to be obligated to register or
license to do business in such State, (ii) subject the Company to any material
tax where it is not then so subject, (iii) require the Company to file a general
consent to service of process in such jurisdiction, or (iv) the principal
stockholders of the Company to be obligated to escrow any of their shares of
capital stock of the Company.

 
- 21 -

--------------------------------------------------------------------------------

 

(c)           Indemnification.  The Company shall indemnify and hold harmless
each holder of the Registrable Securities to be sold pursuant to any
Registration Statement hereunder and each of such holder’s officers, directors,
employees, agents, partners, legal counsel and accountants, and each person, if
any, who controls each of the foregoing within the meaning of Section 15 of the
Securities Act or Section 20(a) of the 1934 Act, as amended, against all loss,
claim, damage, expense or liability (including all reasonable attorneys’ fees
and other expenses reasonably incurred in investigating, preparing or defending
against any claim whatsoever incurred by the indemnified party in any action or
proceeding between the indemnitor and indemnified party or between the
indemnified party and any third party or otherwise) to which any of them may
become subject under the Securities Act, the Exchange Act or any other statute
or at common law or otherwise under laws of foreign countries, arising from such
registration statement or based upon any untrue statement or alleged untrue
statement of a material fact contained in (i) any preliminary prospectus,
registration statement or prospectus (as from time to time each may be amended
and supplemented); (ii) in any post-effective amendment or amendments or any new
registration statement and prospectus in which is included the Registrable
Securities; or (iii) any application or other document or written communication
(collectively called “application”) executed by the Company or based upon
written information furnished by the Company in any jurisdiction in order to
qualify the Registrable Securities under the securities laws thereof or filed
with the commission, any state securities commission or agency, Nasdaq or any
securities exchange; or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; unless
such statement or omission is made in reliance upon, and in strict conformity
with, written information furnished to the Company with respect to the holders
expressly for use in a preliminary prospectus, registration statement or
prospectus, or any amendment or supplement thereof, or in any application, as
the case may be. The Company agrees promptly to notify the holders of the
Registrable Securities of the commencement of any litigation proceedings against
the Company or any of its officers, directors or controlling persons in
connection with the issue and sale or resale of the Registrable Securities or in
connection with any such registration statement or prospectus.


8.           Survival and Indemnification.


8.1           Survival.  The representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing of the
transactions contemplated by this Agreement.


8.2           Indemnification.  The Company agrees to indemnify and hold
harmless each Investor and its Affiliates and their respective directors,
officers, employees and agents from and against any and all losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorney fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.

 
- 22 -

--------------------------------------------------------------------------------

 

8.3           Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 8.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify.  In any
such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment.  Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.


9.           Miscellaneous.


9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a private transaction without
the prior written consent of the Company or the other Investors, after notice
duly given by such Investor to the Company provided, that no such assignment or
obligation shall affect the obligations of such Investor hereunder.  The
provisions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the parties.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.


9.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

 
- 23 -

--------------------------------------------------------------------------------

 

If to the Company:


Emerald Dairy Inc.
11990 Market Street, Suite 205
Reston, VA 20190
Attn:  Shu Kaneko, Chief Financial Officer
Fax:  (678) 868-0633


With a copy to:


Blank Rome LLP
405 Lexington Ave.
New York, NY 10174
Attn: Jeffrey A. Rinde, Esq.
Fax: (212) 885-5000


If to the Investors:


To the addresses set forth on the signature pages hereto


With a copy to:


Hicks | Park LLP
824 Wilshire Boulevard
Los Angeles, California 90017
Attention: Michael du Quesnay
Fax: (213) 612-0373


9.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith.  In the event that legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings.


9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.  Notwithstanding the
foregoing, no consideration shall be offered or paid by the Company to any
Investor to amend or consent to a waiver or modification of any provision of any
of this Agreement unless the same consideration also is offered to all of the
holders of the Notes and/or Warrants.

 
- 24 -

--------------------------------------------------------------------------------

 

9.7           Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued by the Company or the Investors
without the prior consent of the Company (in the case of a release or
announcement by the Investors) or the Investors (in the case of a release or
announcement by the Company) (which consents shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
applicable rules or regulations of any securities exchange or securities market,
in which case the Company or the Investors, as the case may be, shall allow the
Investors or the Company, as applicable, to the extent reasonably practicable in
the circumstances, reasonable time to comment on such release or announcement in
advance of such issuance.


9.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.9           Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


9.10         Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


9.11         Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of California located in Los Angeles
County and the United States District Court for the Central District of
California for the purpose of any suit, action, proceeding or judgment relating
to or arising out of this Agreement and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.  Each
of the parties hereto irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  Each party hereto irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

 
- 25 -

--------------------------------------------------------------------------------

 

9.12         Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.


[The remainder of this page is left blank intentionally. Signature pages
follow.]

 
- 26 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


EMERALD DAIRY INC.
   
By:
  
/s/ Yang Yong Shan
   
Name: Yang Yong Shan
   
Title: Chief Executive Officer


 
- 27 -

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
COUNTERPART SIGNATURE PAGE
 
By signing below, the undersigned agrees to the terms of the Securities Purchase
Agreement and to purchase the Note and Warrants set forth below.
 

 
INVESTOR:
   
Principal amount of Note being purchased:
Hankey Investment Company
     
$250,000
By:
/s/ Don Hankey
Warrant Shares:
 
Name: Don Hankey
   
Title: Owner
76,687
       
Address: 4751 Wilshire Blvd. Ste. 100
   
Los Angeles, CA
Loan Amount:
 
Facsimile: (323) 692-4180
$250,000
with a copy to:




 
Please complete the following:
     
1.
The exact name that your Note and Warrants are to be registered in (this is the
name that will appear on your Note and Warrant certificates). You may use a
nominee name if appropriate:
 
  
           
2.
The relationship between the Investors and the Registered Holder listed in
response to item 1 above:
 
  
           
3.
The mailing address and facsimile number of the Registered Holder listed in
response to item 1 above (if different from above):
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Facsimile:_____________________________________
           
4.
(For United States Investors:)  The Social Security Number or Tax Identification
Number of the Registered Holder listed in the response to item 1 above:
 
 


 
- 28 -

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
COUNTERPART SIGNATURE PAGE
 
By signing below, the undersigned agrees to the terms of the Securities Purchase
Agreement and to purchase the Note and Warrants set forth below.
 

 
INVESTOR:
   
Principal amount of Note being purchased:
Hankey, LLC
     
$500,000
By:
/s/ Don Hankey
Warrant Shares:
 
Name: Don Hankey
   
Title: Owner
153,374
       
Address: 4751 Wilshire Blvd. Ste. 100
   
Los Angeles, CA
Loan Amount:
 
Facsimile: (323) 692-4180
$500,000
with a copy to:




 
Please complete the following:
     
1.
The exact name that your Note and Warrants are to be registered in (this is the
name that will appear on your Note and Warrant certificates). You may use a
nominee name if appropriate:
 
  
   
 
     
2.
The relationship between the Investors and the Registered Holder listed in
response to item 1 above:
 
  
   
 
     
3.
The mailing address and facsimile number of the Registered Holder listed in
response to item 1 above (if different from above):
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Facsimile:_____________________________________
   
 
     
4.
(For United States Investors:)  The Social Security Number or Tax Identification
Number of the Registered Holder listed in the response to item 1 above:
 
  


 
- 29 -

--------------------------------------------------------------------------------

 
 
SECURITIES PURCHASE AGREEMENT
COUNTERPART SIGNATURE PAGE
 
By signing below, the undersigned agrees to the terms of the Securities Purchase
Agreement and to purchase the Note and Warrants set forth below.
 

 
INVESTOR:
     
Principal amount of Note being purchased:
Knight Insurance Company, Ltd.
     
$1,000,000
By:
/s/ Eric D. Jarvis
Warrant Shares:
 
Name: Eric D. Jarvis
   
Title: President
306,748
       
Address: c/o Knight Insurance Group
   
4751 Wilshire Blvd. Ste. 111
Loan Amount:
 
Los Angeles, CA 90010
   
Facsimile: (323) 692-4133
$1,000,000
with a copy to:




 
Please complete the following:
           
1.
The exact name that your Note and Warrants are to be registered in (this is the
name that will appear on your Note and Warrant certificates). You may use a
nominee name if appropriate:
 
  
           
2.
The relationship between the Investors and the Registered Holder listed in
response to item 1 above:
               
3.
The mailing address and facsimile number of the Registered Holder listed in
response to item 1 above (if different from above):
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Facsimile:_____________________________________
           
4.
(For United States Investors:)  The Social Security Number or Tax Identification
Number of the Registered Holder listed in the response to item 1 above:
 
  


 
- 30 -

--------------------------------------------------------------------------------

 

Schedule 1


Accredited Investor Status


Investor Name (please
print):                                                                                                                     


Please initial below the items which apply to your status as an Accredited
Investor.


_____________ 
An individual having a net worth with spouse (excluding automobiles, principal
residence and furnishings) at the time of purchase, individually or jointly, in
excess of $1,000,000.



_____________ 
An individual whose individual net income was in excess of $200,000 in each of
the two most recent years, or whose joint net income with his or her spouse was
in excess of $300,000 in each of those years, and who reasonably expects his
individual or joint income with such investor’s spouse to reach such level in
the current year.



_____________ 
A corporation or partnership, not formed for the specific purpose of acquiring
the purchased securities, having total assets in excess of $5,000,000.



_____________ 
A small business investment company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958.



_____________ 
A self-directed benefit plan within the meaning of ERISA, with investment
decisions made solely by persons who are accredited investors as defined in Rule
501(2) of Regulations D.



_____________ 
A trust with total assets in excess of $5,000,000 not formed for the specific
purpose of acquiring the purchased securities, whose purchase is directed by a
sophisticated person (i.e., a person who has such knowledge and experience in
financial and business matters that he, she or it is capable of evaluating the
merits and risks of an investment in the purchased securities).



_____________ 
An entity in which all of the equity owners are accredited investors.



_____________ 
Other (describe):
             

 
 
- 31 -

--------------------------------------------------------------------------------

 